NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MELINDA GABRIELLA VALENZUELA,                   No. 16-16051

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00683-NVW-
                                                MHB
 v.

IBRAHIM, Unknown; et al.,                       MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Arizona state prisoner Melinda Gabriella Valenzuela appeals pro se from the

district court’s judgment dismissing her 42 U.S.C. § 1983 action following an

order denying her application for leave to proceed in forma pauperis (“IFP”). We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
interpretation and application of 28 U.S.C. § 1915(g), Washington v. L.A. Cty.

Sheriff’s Dep’t, 833 F.3d 1048, 1054 (9th Cir. 2016), and for an abuse of discretion

its denial of leave to proceed IFP, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.

1990). We affirm.

      The district court did not abuse its discretion in denying Valenzuela leave to

proceed IFP because Valenzuela failed to plausibly allege that she was “under

imminent danger of serious physical injury” at the time she lodged the complaint.

28 U.S.C. § 1915(g); Andrews v. Cervantes, 493 F.3d 1047, 1054-57 (9th Cir.

2007) (discussing the imminent danger exception to § 1915(g)).

      AFFIRMED.




                                         2                                   16-16051